DETAILED ACTION
This Office Action is in response to the application filed on September 10, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 14-20 use the term “memory”. This term is interpreted as a non-transitory medium (e.g., flash memory, memory chips, RAM, or other hardware memory devices), rather than a carrier wave.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0373370 (“Rapaka”) in view of U.S. Patent Publication No. 2018/0278951 (“Seregin”).
With respect to claim 1, Rapaka discloses the invention substantially as claimed, including 
A method comprising: 
receiving, from a bit stream for a block vector, an indication of a block vector predictor and a block vector difference (see ¶68, describing that the encoder may signal and the decoder may receive/decode the BVP used to generate the BVD and the BVD which may be added together to obtain the block vector for the current block, i.e., receiving, from a bitstream for a block vector, an indication of a block vector predictor and a block vector difference), wherein a sign of a directional component of the block vector difference is determined (see ¶¶73-76, describing that a sign of a BVD directional component may be signaled or derived, i.e., determined)
…
decoding the block vector based on the block vector predictor and the block vector difference (see ¶68, describing that the decoder decodes the BVD and adds the BVP to the BVD to obtain the block vector for the current block, i.e., decoding the block vector based on the BVP and the BVD); 
generating an intra block compensated prediction of a block based on the block vector (see Abstract, ¶¶64, 66, 84, 157, describing generating an intra block compensated prediction of the current block based on the block vector); and 
decoding the block based on the intra block compensated prediction of the block and a prediction residual of the block (see ¶162, describing decoding the block based on the intra BC prediction of the block and residual blocks, i.e., a prediction residual of the block). 
Rapaka describes that the BVD component signs may be signaled conditionally dependent upon various coding charactereistics, (e.g., BVP values, etc.), but does not explicitly disclose that it may be conditioned based on a directional component of both the block vector and the block vector predictor, i.e.,  wherein a sign of a directional component of the block vector difference is determined based on: a directional component of the block vector, and a directional component of the block vector predictor.
However, in the same field of endeavor, Seregin discloses that it was known to condition the signaling of a vector difference based on a directional component of both the vector and the vector predictor: 
wherein a sign of a directional component of the [] vector difference is determined based on: 
a directional component of the [] vector (see ¶¶135-137, describing that it was known to conditionally signal the MVD sign based on the absolute MV and MVP as compared against a threshold and ¶73 making clear that these MVs and MVPs were made up of directional components, i.e., by conditionally signaling based on the absolute MV and MVP, the signaling is based on the directional components that make them up), and 
a directional component of the [] vector predictor (see citations and arguments with respect to element above); 
As detailed above, Rapaka discloses that the BVD component signs may be signaled conditionally dependent upon various coding characteristics (see ¶73-74) and gives various examples of such characteristics. At the time of filing, one of ordinary skill would have been familiar with the types of characteristics that may be used to obtain BVD sign information and have understood that, as evidenced by Seregin, alternative characteristics to those described in Rapaka would include directional components of the block vectors and block vector predictors (Examiner notes that although the term “motion vector” is used instead of block vector in Seregin one of ordinary skill in the art at the time of filing would have understood that “motion vector” is named “block vector” in Intra BC mode – see, e.g., U.S. Patent Publication No. 2021/0250580 ¶171, thus for an intra BC system like that of Rapaka, MV concepts would instead be termed BV). Accordingly, to one of ordinary skill in the art at the time of filing using directional components of the block vectors and block vector predictors to derive a sign of a directional component of the block vector would have represented nothing more than the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for deriving BVD sign data using directional components of the block vectors and block vector predictors in the coding system of Rapaka as taught by Seregin.
With respect to claim 2, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of independent claim 1. Rapaka/Seregin additionally discloses: 
wherein the receiving comprises receiving, from the bit stream for the block vector, the block vector difference according to a syntax structure (see citations and arguments above with respect to claim 1, describing receiving the block vector difference for the block vector from the bit stream and Rapaka Abstract, ¶¶73, 82, describing that this BVD may be signaled using syntax structure). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of dependent claim 2. Rapaka/Seregin additionally discloses: 
wherein the sign of the directional component of the block vector difference is a syntax element in the syntax structure (see citations and arguments above with respect to claims 1-2 and Rapaka ¶73, describing that the sign of a BVD component may be signaled via the syntax structure). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of dependent claim 3. Rapaka/Seregin additionally discloses: 
wherein an occurrence of the syntax element in the syntax structure is conditioned on: the directional component of the block vector, and the directional component of the block vector predictor (see citations and arguments above with respect to claims 1-3, describing that in the combined system, the BVD sign information may be signaled via syntax structure and that this signaling is conditional based on the directional component of the block vector and the directional component of the block vector predictor). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Rapaka discloses the invention substantially as claimed. As detailed above, Rapaka in view of Seregin discloses each and every element of independent claim 1. Rapaka/Seregin additionally discloses:
wherein the directional component of the block vector is adjusted by an offset (see citations and arguments with respect to claim 1 above and Rapaka ¶¶63, 65, 67-68, 80, 168, describing that the block vector components are defined as the BVP component plus the BVD component and that the BVP and/or BVD components may be adjusted by an offset, i.e., the BV is adjusted by the offset).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 6, Seregin discloses the invention substantially as claimed. As described above Rapaka in view of Seregin discloses all the elements of dependent claim 5. Rapaka/Seregin additionally discloses: 
wherein the offset is determined based on at least one of: a chroma block vector, corresponding to the block vector, being a non-integer chroma block vector; or a dimension of the block (see citations and arguments with respect to claim 5 above, describing that the offset may be based on the width or height of the block, i.e., a dimensions of the block). 
The reasons for combining the cited prior art with respect to claims 1 and 5 also apply to claim 6.
With respect to claim 9, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of independent claim 1. Rapaka/Seregin additionally discloses: 
wherein the sign of the directional component of the block vector difference is further determined based on: a signal of the directional component of the block vector being greater than zero; and a signal of the directional component of the block vector predictor being greater than zero (see citations and arguments above with respect to claim 1, describing that the sign’s signaling may be conditioned on the MV and MVP as compared to a threshold and that this threshold can be set to any value, e.g., 0). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of independent claim 1. Rapaka/Seregin additionally discloses: 
wherein the indication of the block vector predictor is an index into a candidate list of block vector predictors (see citations and arguments above with respect to claim 1 and Rapaka ¶¶65-68, describing that BVPs may be obtained from a list of neighbor blocks within a region surrounding the current block, i.e., from a candidate list of block vector predictors and Seregin ¶¶23, 71-72, 76, describing that to reduce the number of signaled bits, MVP, i.e., BVP, information may be sent as an entry/index in a candidate list of MVPs, i.e., BVPS). 
As detailed above, Rapaka discloses selecting an MVP via a list of neighboring candidates, but does not detail that the selection is sent via an index. However, Seregin discloses that to reduce the number of signaled bits, the selected MVP may be sent via index. At the time of filing, one of ordinary skill would have been familiar with the transmission of selected candidate information and the importance of reducing the number of signaled bits and have understood that, as evidenced by Seregin, in order to reduce the number of signaled bits in Rapaka, the use of an index to indicate the BVP selected from the candidate list would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such index transmission, as taught by Seregin, in the BVP transmission of Rapaka in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for sending Rapaka’s selected BVP candidate via an index to the candidate list of BVPs in the coding system of Rapaka as taught by Seregin.
With respect to claim 11, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of dependent claim 10. Rapaka/Seregin additionally discloses: 
wherein the candidate list of block vector predictors is constructed in accordance with a block vector prediction and difference coding technique (see citations and arguments above with respect to claims 1 and 10, describing the construction of a candidate list of block vector predictors and Rapaka ¶¶65-68, describing that such lists may be constructed according to block vector prediction (searching potential predictive neighboring blocks) and difference coding (selecting a block based on differencing criteria, e.g., rate distortion or the smallest BVD)). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of independent claim 1. Rapaka/Seregin additionally discloses: 
wherein the receiving further comprises receiving, from the bit stream, the prediction residual of the block (see citations and arguments above with respect to claim 1 and Rapaka ¶¶5, 147-148, 155, 161-162, describing that the encoder encodes and the receiver receives from the bit stream the prediction residual of the current block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 13, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of independent claim 1. Rapaka/Seregin additionally discloses: 
further comprising determining the sign of the directional component of the block vector difference based on: the directional component of the block vector, and the directional component of the block vector predictor (see citations and arguments above with respect to claim 1, describing that in the combined system, the sign of the BVD components, i.e., sign of the directional component of the block vector difference, may be based on the directional components of the block vector and block vector predictor). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of independent claim 1. Rapaka/Seregin additionally discloses: 
A decoder (see Rapaka Fig. 3, item 30) comprising: 
one or more processors (see Rapaka ¶¶179-180, describing that the described system may be embodied in software stored in a computer-readable medium, e.g., memory, and executed by a hardware processing unit, i.e., one or more processors); and 
memory storing instructions that, when executed by the one or more processors (see citations and arguments with respect to element above), cause the decoder to: 
receive, from a bit stream for a block vector, an indication of a block vector predictor and a block vector difference (see citations and arguments with respect to corresponding element of claim 1 above), wherein a sign of a directional component of the block vector difference is determined based on: 
a directional component of the block vector (see citations and arguments with respect to corresponding element of claim 1 above), and 
a directional component of the block vector predictor (see citations and arguments with respect to corresponding element of claim 1 above); 
decode the block vector based on the block vector predictor and the block vector difference(see citations and arguments with respect to corresponding element of claim 1 above); 
generate an intra block compensated prediction of a block based on the block vector (see citations and arguments with respect to corresponding element of claim 1 above); and 
decode the block based on the intra block compensated prediction of the block and a prediction residual of the block (see citations and arguments with respect to corresponding element of claim 1 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, Rapaka discloses the invention substantially as claimed. As described above Rapaka in view of Seregin discloses each and every element of independent claim 14. Rapaka/Seregin additionally discloses: 
wherein the directional component of the block vector is adjusted by an offset (see citations and arguments with respect to claim 5 above). 
The reasons for combining the cited prior art with respect to claims 1 and 5 also apply to claim 15.
With respect to claim 16, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of dependent claim 15. Rapaka/Seregin additionally discloses: 
wherein the offset is determined based on at least one of: a chroma block vector, corresponding to the block vector, being a non-integer chroma block vector; or a dimension of the block (see citations and arguments with respect to claim 6 above). 
The reasons for combining the cited prior art with respect to claims 1 and 5 also apply to claim 16.
With respect to claim 19, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of independent claim 14. Rapaka/Seregin additionally discloses: 
wherein the sign of the directional component of the block vector difference is further determined based on: a signal of the directional component of the block vector being greater than zero; and a signal of the directional component of the block vector predictor being greater than zero (see citations and arguments with respect to claim 9 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 19.
With respect to claim 20, Rapaka discloses the invention substantially as claimed. As described above, Rapaka in view of Seregin discloses all the elements of independent claim 14. Rapaka/Seregin additionally discloses: 
wherein the indication of the block vector predictor is an index into a candidate list of block vector predictors (see citations and arguments with respect to claim 10 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20.
Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose  “wherein: the directional component of the block vector difference is a horizontal directional component of the block vector difference; the directional component of the block vector is a vertical directional component of the block vector; and the directional component of the block vector predictor is a horizontal component of the block vector predictor.”
The cited prior art also fails to disclose “wherein: the directional component of the block vector difference is a vertical directional component of the block vector difference; the directional component of the block vector is a horizontal directional component of the block vector; and the directional component of the block vector predictor is a vertical component of the block vector predictor.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481